Justice EAKIN,
concurring.
I agree that under the statute, claimant’s benefits must be based on wages earned at the time the injury manifested, rather than wages at the time of the incident which led to that manifestation. The loss of claimant’s vision is compensable at the rate paid “immediately preceding the injury”; here, that is 2007. However, for purposes of which employer must pay the benefits, the injury was in 1979, 28 years before it happened for purposes of setting the rate. This incongruity is not before us, as Lancaster General neither contests responsibility for claimant’s benefits, nor challenges the date of the injury.
While the claimant benefits here from our result, it is because her wage increased between the “incident” and the injury manifesting itself. The precedent of this case may easily work to the detriment of the next claimant whose wages decreased between incident and manifestation. Sometimes the desire to effectuate the humanitarian purposes of the Act, interpreting ambiguous language with an eye toward charitable results, can lead to a rule with non-charitable results in the next case.
Thus, this case reveals a gap in the legislative scheme in which an appropriate response should come from the legislature, not this Court. This case points out several incongruities arising from situations not clearly contemplated when crafting the statute, which should be dealt with comprehensively by our legislature, not piecemeal by the courts.
Justice BAER joins this concurring opinion.